ORDER

PER CURIAM
Nancy Darrow (Movant) appeals the motion court’s judgment denying, without an evidentiary hearing, her motion for post-conviction relief under Rule 24.085. "
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts' and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).